IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE                     §
 PETITION OF LERON B.                     § No. 9, 2021
 WILLIAMS FOR A WRIT OF                   §
 MANDAMUS                                 §

                           Submitted: February 19, 2021
                           Decided:   February 22, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                       ORDER

      After careful consideration of the petition for an extraordinary writ of

mandamus and the State’s answer and motion to dismiss, it appears to the Court that:

      (1)    The petitioner, Leron B. Williams, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of mandamus

to the Department of Health and Social Services (“DHSS”)—specifically, the

Division of Services for Aging and Adults with Physical Disabilities—in connection

with a dispute currently pending in the Justice of the Peace Court between Williams

and his siblings regarding, among other things, the care of their mother. The State

has filed a motion to dismiss Williams’ petition on the ground that it manifestly fails

to invoke this Court’s original jurisdiction.

       (2)   After careful consideration, we find that Williams’ petition manifestly

fails to invoke the Court’s jurisdiction. As DHSS correctly notes, this Court’s

original jurisdiction to issue a writ of mandamus is limited to situations where the
respondent is a court or a judge and does not extend to state agencies.1 Accordingly,

the petition must be dismissed.

       NOW, THEREFORE, IT IS ORDERED that the State’s motion to dismiss is

GRANTED, and the petition for the issuance of an extraordinary writ of mandamus

is DISMISSED.



                                                      BY THE COURT:



                                                      /s/ Collins J. Seitz, Jr.
                                                           Chief Justice




1
  Del. Const. art. IV, § 11(5); In re Hitchens, 600 A.2d 37, 38 (Del. 1991) (“[T]his Court’s original
jurisdiction to issue a writ of mandamus is limited to instances when the respondent is a court or a
judge thereof.”).
                                                 2